Citation Nr: 1516468	
Decision Date: 04/16/15    Archive Date: 04/24/15

DOCKET NO.  13-13 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel





INTRODUCTION

The Veteran had active service from October 1967 to October 1971 and from August 1985 to January 1992.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In December 2013 correspondence, the Veteran's attorney requested a 90-day extension.  The motion was granted, however, no further evidence was submitted. 

The issues of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all doubt in favor of the Veteran, tinnitus had its onset during active military service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted for disability resulting from an injury or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran has stated that his tinnitus began during his active duty service, particularly in connection with his duties as a dental assistant where he was subjected to loud, high pitch noises from dental drills.  He has also referenced noise exposure during weapons training and during an assignment at a ship loading dock.   A June 2012 VA examiner offered the opinion that the Veteran's tinnitus was not the result of his military service because there was no evidence of treatment for tinnitus in service or since service.  However, the Veteran is considered competent to provide evidence regarding symptoms he has experienced, such as ringing in the ears for many years.  His statements as to noise exposure are consistent with the circumstances of his service and the Board finds such statements credible.  The Board further notes that certain conditions, such as organic disease of the nervous system (to include tinnitus) are chronic diseases under 38 C.F.R. § 3.309(a). Pursuant to Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), service connection solely on the basis of evidence of continuity of symptomatology is permissible for chronic diseases. Thus, even in the absence of a favorable nexus opinion, an award of service connection for tinnitus is appropriate here. 

In sum, the evidence is at least in equipoise and Veteran is entitled to the benefit of the doubt and the grant of service connection.  38 U.S.C.A. § 5108(b).


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

The Veteran has a current diagnosis of bilateral sensorineural hearing loss.  As noted above, he reports in-service noise exposure from weapons training, while performing his duties as a dental assistant and while on assignment at a ship loading dock.  His in-service noise exposure is conceded.  

On VA examination in June 2012 and in a July 2012 addendum, a VA examiner provided negative nexus opinions, however, the Board finds that these opinions are inadequate.  Notably, the examiner did not discuss the Veteran's in-service exposure to acoustic trauma or consider this fact in the opinions as the basis of the opinions appear to be the lack of evidence demonstrating hearing loss in the service treatment records.  In this respect, the Board notes that the mere fact that hearing loss was not demonstrated during active duty is not fatal to the Veteran's claim.  Service connection for a current hearing disability is not precluded where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993); 38 C.F.R. §§ 3.303(d), 3.385 (2014).

The Veteran has also submitted August 2013 private audiological treatment records.  A private examiner, however, concluded that without substantial documentation of past hearing tests, it was difficult to determine to what extent the Veteran's bilateral hearing loss is attributable to noise exposure during military service.  

In light of the evidence presented above, the Board finds that further clarification from a VA examiner is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran's claims folder to the June 20112 VA audiologist or, if he/she is unavailable, to another suitably qualified VA audiologist for a clarifying opinion as to the nature and etiology of the Veteran's diagnosed bilateral hearing loss.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements. 

It should be noted that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Veteran asserts in-service noise exposure from weapons training, while performing duties as a dental assistant and on while on assignment at a ship loading dock.  His in-service noise exposure is conceded.  The examiner should state whether it is at least as likely as not that the Veteran's current bilateral hearing loss is causally or etiologically related to his military service, including noise exposure. 

The term "as likely as not" does not mean within the realm of possibility. Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.

If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination. 

A complete rationale must be given for all opinions and conclusions expressed.

2.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought on appeal is not granted to the fullest extent, the Veteran and his attorney should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


